       Case 8-19-73995-reg            Doc 27       Filed 08/07/19    Entered 08/07/19 19:01:35




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
In re:                                                              Chapter 13

        Louis Joseph Paini,                                         Case No.: 19-73995-reg

                                    Debtor(s).
-----------------------------------------------------X

                                   AFFIRMATION IN OPPOSITION

        Richard F. Artura, Esq., an attorney duly admitted to practice law before the Courts of the

State of New York, affirms the following under the penalty of perjury:

        1. I am a member of the firm of Phillips, Artura & Cox Esqs., attorneys for debtors, and

as such I am fully familiar with the facts and circumstances surrounding the within matter.

        2. This affirmation is in opposition to the secured creditor’s Motion for Relief from the

Automatic Stay returnable August 14, 2019 at 9:30 am.

        3. Debtor has filed a Motion For Loss Mitigation returnable September 11, 2019 at 9:30

am as docket number 24.

        WHEREFORE, debtor respectfully requests that the secured creditor’s motion for relief

from the automatic stay be adjourned until a determination on the loss mitigation has been made

and for such other and further relief as this Court deems just and proper.

Dated: August 7, 2019
       Lindenhurst, New York

                                                           S/Richard F. Artura, Esq.
                                                           Richard F. Artura, Esq.
                                                           Phillips, Artura & Cox
                                                           165 South Wellwood Avenue
                                                           Lindenhurst, NY 11757
                                                           (631) 226-2100
        Case 8-19-73995-reg            Doc 27    Filed 08/07/19        Entered 08/07/19 19:01:35




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re
                                                                     CHAPTER 13
         Louis Joseph Paini,
                                                                     Case No.: 19-73995-reg
                                          Debtor(s).

                               AFFIRMATION IN OPPOSITION

                                    PHILLIPS, ARTURA & COX
                                        Attorneys for Debtors
                                     165 South Wellwood Avenue
                                       Lindenhurst, NY 11757

Service of a copy of the within is hereby admitted.
Dated:        _________________
Attorney(s) for

SIR: PLEASE TAKE NOTICE
[ ] NOTICE OF ENTRY: that the within is a (certified) true copy of a              duly entered in the office of
the clerk of the within named court on

[ ] NOTICE OF SETTLEMENT: that an order                        of which the within is a true copy will be
presented for settlement to the HON.      one of the judges of the within court, at       on          at

                          Certified pursuant to 22 NYCRR Part 130-1.1-a

Dated:                                             Yours, etc.,



TO:                                                BY: Richard F. Artura, Esq.
                                                   Phillips, Artura & Cox
                                                   165 South Wellwood Avenue
Attorney(s) for:                                   Lindenhurst, NY 11757
                                                   (631) 226-2100
